[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON THE DEFENDANT'S MOTION FOR REARGUMENT, ARTICULATION AND HEARING. DATED FEBRUARY 6, 2002
By way of background, this Court issued a memorandum of decision concerning the matter in caption on January 22, 2002.
On February 8, 2002, the defendant, Scott Defosse, filed the above-noted motion.
The matter came on for hearing on April 9, 2002. Present were the plaintiff and her counsel and the defendant and his counsel. The Court entertained the arguments of counsel for the defendant and the objections thereto filed by counsel for the plaintiff.
After hearing both counsel, reviewing the memorandum of decision and the Court's notes, the Court respectfully states that it sees no necessity for articulation or farther hearing and the memorandum of decision dated January 22, 2002, which is 55 pages in length, shall stand as issued without any changes or modifications.
____________________ Austin, J.